Title: To George Washington from Francis Mennis, 12 July 1789
From: Mennis, Francis
To: Washington, George



Hond Sir
York Virginia July 12 1789.

It is with utmost pleasure I congratulate you on being called to the important station & most sincerely congratulate on the recovery of your Health. I am sorry it is not in my power to express myself to you on this occasion as I coud wish for want of an education but be assured my most sincere wishes will ever attend you & your family.
I have a claim against the United state[s] as Captain in the Continental army from the death of Colo. Richd Parker of the first Virginia Regiment till the expiration of the War. I have received the Commutation by the hands of Ed. Carrington esqr. I have address’d several Members of Congress, & when

you have any leisure & can render this service it will be ever acknowledged I have a Wife & three small Infants & this will be of infinite service.
I conclude with wishing you & your Lady every Happiness this World can afford & in the next everlasting bliss. I am Yr most devoted & very humble servt

Francis Mennis

